                  IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF GEORGIA                             pg
                               SAVANNAH DIVISION
                                                                                '" c'30


DIXIE BROWN,

       Plaintiff,

V.                                                   CASE NO. CV417-202


PONTUS LLC, and IVAYLO
DIMITRIV,

       Defendants.




                                   ORDER


       Before the Court is the parties'                  Joint Motion      to Seal.

(Doc. 32.) In their motion, the parties request that the Court

either   allow       the    parties     to   file    a    proposed      Fair    Labor

Standards         Act      ("FLSA")      settlement            under    seal      or,

alternatively, dismiss this action                  without prejudice. (Id.;

Doc. 33.) For the following reasons, the parties' request to

file   the   FLSA    settlement    under     seal    is DENIED.        However,    the

parties' request to dismiss this action without prejudice is

GRANTED.


       On December 19, 2018, the parties in this action filed a

stipulation       of dismissal        purporting     to    dismiss this        action

with prejudice. (Doc. 30.) On review, the Court found that the

stipulated dismissal was improper because the parties were not

permitted to settle and dismiss any FLSA action without prior

approval     of    the     settlement   terms   by       the   Court.   (Doc.     31.)
